In this case the plaintiffs in error were the defendants in the court below and, upon judgment being rendered against them, they sued out writ of error.
Pleas to the declaration (if any were filed) do not appear in the transcript of the record and, therefore, this Court is not advised of the issues presented in the trial of the cause. For this reason the Court is not in position to determine whether or not reversible error occurred in the trial and judgment.
When a record is presented in this condition the judgment of the lower court should be affirmed and it is so ordered. *Page 220 
Affirmed.
TERRELL, C. J., AND WHITFIELD AND BUFORD, J. J., concur.